                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  EASTERN DIVISION


FRANK MASSENGILL,

       Petitioner,

v.                                                                      No. 1:16-cv-01147-JDB-jay

UNITED STATES OF AMERICA,

       Respondent.


                           ORDER DENYING § 2255 PETITION,
                       DENYING CERTIFICATE OF APPEALABILITY,
                                       AND
                     DENYING LEAVE TO APPEAL IN FORMA PAUPERIS


       Petitioner, Frank Massengill, has filed a motion to vacate, set aside, or correct his sentence

(the “Petition”), pursuant to 28 U.S.C. § 2255. (D.E. 1.) For the reasons that follow, the Petition

is DENIED. 1

       In April 2013, Massengill pleaded guilty in the United States District Court for the Western

District of Tennessee to being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g).

(United States v. Massengill, No. 1:13-cr-10015-JDB-1 (“No. 13-cr-10015”), D.E. 15.) He was

determined to be subject to an increase in his offense level under § 2K2.1 of the United States

Sentencing Commission Guidelines Manual (“Guidelines” or “U.S.S.G.”), based on a Tennessee

conviction for aggravated assault, and two Tennessee controlled substance offenses. (Presentence

Report at ¶¶ 28, 30, 31.) In July 2013, the Court imposed a sentence of 77 months of incarceration




       1
           Unless otherwise noted, record citations are to Case No. (“No.”) 1:16-cv-01147-JDB-
jay.
                                                  1
and three years of supervised release. (No. 13-cr-10015, D.E. 21.)          Massengill did not take a

direct appeal.

       In 2016, the inmate filed his Petition, asserting that the United States Supreme Court’s

decision in Johnson v. United States, 135 S. Ct. 2551 (2015), rendered invalid his designation as

a career offender. (D.E. 1 at PageID 4.) More recently, he submitted the additional argument that

the decision in Session v. Dimaya, 138 S. Ct. 1204 (2018), also supports his position that he no

longer qualifies as a career offender. (D.E. 8 at PageID 38.)

       A prisoner seeking to vacate his sentence under § 2255 “must allege either: (1) an error of

constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an error of fact

or law that was so fundamental as to render the entire proceeding invalid.” Short v. United States,

471 F.3d 686, 691 (6th Cir. 2006) (internal quotation marks omitted). After a § 2255 motion is

filed, it is reviewed by the Court and, “[i]f it plainly appears from the [petition] any attached

exhibits, and the record of prior proceedings that the moving party is not entitled to relief, the judge

must dismiss the” petition. Rule 4(b), Rules Governing Section 2255 Proceedings for the United

States District Courts.

       In Johnson, the Supreme Court held that the residual clause contained in the Armed Career

Criminal Act’s definition of “violent felony,” 18 U.S.C. § 924(e)(2)(B)(ii), is unconstitutionally

void for vagueness. 135 S. Ct. at 2257. Therefore, an enhanced sentence under the residual clause

violates due process as guaranteed by the Fifth Amendment. Id. In Dimaya, the Supreme Court

extended its holding in Johnson to the definition of “crime of violence” under 18 U.S.C. § 16(b),

as incorporated into the Immigration and Nationality Act, 8 U.S.C. § § 1101(a)(43). 138 S. Ct. at

1210-11.




                                                   2
       Johnson and Dimaya do not entitle Petitioner to relief from his enhanced sentence. On

March 6, 2017, the Supreme Court refused to extend Johnson’s reasoning to the advisory

Guidelines. See Beckles v. United States, 137 S. Ct. 886, 892 (2017). The Court explained that,

because “the advisory Guidelines do not fix the permissible range of sentences,” they “are not

subject to a vagueness challenge under the Due Process Clause.” Id. The decision in Dimaya does

not disturb that ruling, as it “does not address the definition of ‘crime of violence’ as used in the

United States Sentencing Guidelines.” Owens v. United States, No. 1:13-CR-141, 2019 WL

1261114, at *2 (E.D. Tenn. Mar. 19, 2019) (rejecting petitioner’s argument that Dimaya abrogated

Beckles); cf. United States v. Hamilton, No. 15 CR 390, 2019 WL 764801, at *2 (N.D. Ohio Feb.

21, 2019) (rejecting petitioner’s argument that Dimaya “reset the one-year limitations period,”

since “Dimaya [did not] appl[y] in any way to” petitioner’s vagueness challenge to U.S.S.G. §

2K2.1).

          Because the claim is without merit, the Petition is DENIED.

                                          APPEAL ISSUES

       A § 2255 petitioner may not proceed on appeal unless a district or circuit judge issues a

certificate of appealability (“COA”). 28 U.S.C. § 2253(c)(1); Fed. R. APP. P. 22(b)(1). A COA

may issue only if the petitioner has made a substantial showing of the denial of a constitutional

right. 28 U.S.C. § 2253(c)(2)-(3). A substantial showing is made when the petitioner demonstrates

that “reasonable jurists could debate whether (or, for that matter, agree that) the petition should

have been resolved in a different manner or that the issues presented were ‘adequate to deserve

encouragement to proceed further.’” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (quoting

Slack v. McDaniel, 529 U.S. 473, 484 (2000)). “If the petition was denied on procedural grounds,

the petitioner must show, ‘at least, that jurists of reason would find it debatable whether the petition



                                                   3
states a valid claim of the denial of a constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling.’” Dufresne v. Palmer,

876 F.3d 248, 252-53 (6th Cir. 2017) (per curiam) (quoting Slack, 529 U.S. at 484).

        In this case, reasonable jurists would not debate the correctness of the Court’s decision to

deny the Amended Petition. Because any appeal by Petitioner does not deserve attention, the Court

DENIES a certificate of appealability.

        Pursuant to Federal Rule of Appellate Procedure 24(a), a party seeking pauper status on

appeal must first file a motion in the district court, along with a supporting affidavit. Fed. R. App.

P. 24(a). However, Rule 24(a) also provides that if the district court certifies that an appeal would

not be taken in good faith, the prisoner must file his motion to proceed in forma pauperis in the

appellate court. Id.

        In this case, for the same reason it denies a COA, the Court CERTIFIES, pursuant to Rule

24(a), that any appeal in this matter would not be taken in good faith. Leave to appeal in forma

pauperis is therefore DENIED. 2

        IT IS SO ORDERED this 18th day of April, 2019.


                                                s/ J. DANIEL BREEN
                                                UNITED STATES DISTRICT JUDGE




        2
          If Petitioner files a notice of appeal, he must also pay the full $505.00 appellate filing fee
or file a motion to proceed in forma pauperis and supporting affidavit in the Sixth Circuit Court
of Appeals within thirty days.
                                                   4
